DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7 – 9 of the Remarks, filed 16 November 2021, with respect to (a) amendment of claim 14 to resolve indicated minor informality and (b) failure of cited prior art to disclose the lack of overlap occurring between detection and gate electrodes1, have been fully considered and are persuasive.  The objection and rejection of the claims, of 31 August 2021 has been withdrawn. 

Claim Objections
Objection of claim 14 is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Arimi Yamada (Reg. 70,156) on 16 December 2021.
The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with additions indicated with bold underlining, and deletions indicated with .

Claims 1:
A fingerprint detection device, comprising: 
a substrate having a first surface and a second surface on an opposite side of the first surface, the first surface serving as a detection surface configured to detect an unevenness of a finger in contact or in proximity thereto; 
a light shield disposed at the second surface; 
a detection electrode; and 
a switching element at the second surface, the metal layer being provided between the second surface and the switching element, wherein the switching element comprising: 
a semiconductor layer; 
a gate electrode facing the second surface, the semiconductor layer being provided between the second surface and the gate electrode; and 


the light shield has a wire portion overlapping the gate electrode, 
the light shield that overlaps with the gate electrode is formed in a same layer as a layer in which the detection electrode is formed, and 
the detection electrode is coupled with the drain electrode through a second contact hole without overlapping any portion of the gate electrode and is configured to be applied with a drive signal that produces an electrostatic capacitance to detect the unevenness.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a fingerprint detection device comprising a substrate having a first surface and second opposite surfaces, the first surface serving as a detection surface configured to detect an unevenness of a finger in contact or in proximity thereto, a light shield overlapping a switching element gate electrode disposed at the second surface, is formed in a same layer in which the detection electrode is formed.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device wherein the detection electrode is coupled with the drain electrode through a second contact hole without overlapping any portion of the gate electrode.

ii.	Claims 2 – 16 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 16 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Wei et al. (2016/0018935) discloses a touch display [0001] whose touch sensing electrodes (10 of Figure 1) also serve the purpose shielding the thin film transistor [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As is further clarified in the below Examiner’s Amendment.